Title: To Benjamin Franklin from George Washington, 22 October 1781
From: Washington, George
To: Franklin, Benjamin


  sir
Head Quarters near York in Virginia 22d Octo 1781
As the transmission of the inclosed paper thru the usual channel of the department of foreign affairs, would on the present occasion probably be attended with great delay—and recent intelligence of Mility [military] Transactions must be important to our Ministers in Europe at the present period of Affairs— I have thought it wd be agreeable both to Congress and Yr Excelly. that the matter shd be communicated immediately by a french frigate dispatched by Adml. de Grasse— Annexed to the Capitulation is a summary return of the prisoners and Cannon taken in the two places of York and Gloucester—
I have added upon the principles abovementioned an Extract of Genl. Greenes Report of his last Action in south Carolina—
I have the honor to be
 Doctr FranklinM AdamsM Jay.
 
Notation: New York 22d Octo. 1781 to their Excellency’s Doct Franklin John Adams & John Jay Esqres
